Citation Nr: 1734084	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-22 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for psoriasis in excess of 10 percent prior to March 2, 2016, and in excess of 30 percent as of March 2, 2016.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to January 1998.

This matter comes before the Board of Veteran's Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veteran Law Judge at a Board Hearing at the RO in March 2016.  A transcript of that hearing is of record.

This matter was remanded for further development in July 2016.  The Board finds substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

An August 2016 rating decision increased the rating of psoriasis to 30 percent, effective March 2, 2016.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 2, 2016, psoriasis affected less than 20 percent of the body and exposed areas and systemic treatment was not required.

2.  As of March 2, 2016, psoriasis requires constant or near-constant systemic treatment based on steroidal injections given approximately every four months.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent, prior to March 2, 2016, for psoriasis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2016).

2.  The criteria for a rating of 60 percent, but not higher, for psoriasis, effective March 2, 2016, but not earlier, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2016)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Ratings for psoriasis are listed under Diagnostic Code 7816 and are determined by either the percentage of skin affected or the level of therapy required for treatment, focusing on whether local or systemic.  38 C.F.R. § 4.118 (2016).  For a rating of 10 percent, psoriasis must affect at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas affected, or must require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  For a rating of 30 percent, the psoriasis must either affect 20 to 40 percent of the Veteran's entire body or exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks during a 12-month period.  For a 60 percent rating, psoriasis must affect more than 40 percent of the entire body or exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The 60 percent rating is the maximum schedular rating.  38 C.F.R. § 4.118 (2016).

Systemic therapy is defined as treatment affecting the body as a whole, while topical therapy is defined as treatment particular to a defined surface area and affecting only that area.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  In interpreting Diagnostic Code 7816, systemic therapy will be distinguished from topical therapy based on the scale of the treatment and how much of the body is affected by the treatment.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran requested an increased rating in excess of 10 percent for psoriasis in May 2009.  The Veteran underwent a VA examination in September 2009.  That examiner confirmed the psoriasis diagnosis and use of topical medication for treatment.  That examiner also identified 15 percent of the Veteran's skin surface area affected by the disability.  Those findings are consistent with a 10 percent rating since less than 20 percent of the Veteran's entire body were affected by the psoriasis and only topical corticosteroids were used for treatment, not systemic therapy.

The following is a summary of the Veteran's treatment for psoriasis during the appeal period and one year prior, confirming when the Veteran's treatment increased to warrant a 60 percent rating.

Approximately one year prior to the claim for increased rating, in October 2008, a private treatment record shows that treatment for psoriasis consisted of topical corticosteroids applied to the affected areas.  That private doctor noted two separate creams for treatment, but did not comment on the size of the affected skin area.  The Board acknowledges that private doctor used a steroidal injection for psoriasis treatment in April 2006.  However, since that injection was over two years prior to the claim for increased rating, that treatment cannot be considered to establish an increased rating during the appeal period.

The next record of psoriasis treatment was in February 2010, when a VA physician noted psoriasis plaques between the gluteus and genitalia, and verified two prescription corticosteroids for topical application.  No comment regarding an increase or decrease from the last examination was provided.  

A June 2010 VA examination noted excoriated psoriatic plaques on the scalp, buttocks, and pubic region.  That dermatologist ordered two topical corticosteroids and a vitamin D cream for psoriasis treatment.  No increase or decrease in the affected skin area was noted on that examination.

In September 2010, the VA dermatologist noted improvement on the scalp and ears, but noted recurring small areas on the elbows and knees.  Although improvement was noted, no decrease in the affected skin area was noted.  Treatment using topical corticosteroids was continued.

A December 2010 dermatology visit noted the scalp, knees, and elbows responding to topical treatment regimen.  However, no comment on whether the affected skin area decreased was provided.  Treatment using topical corticosteroids was continued.

In May 2011, the Veteran's psoriasis was noted as excoriated on the buttocks, knees, and pubic region, but no increase in the affected skin area was noted.  Treatment using topical corticosteroids was continued.

The Veteran's psoriasis was noted as improving in an August 2011 note, but no comment regarding a decrease in affected skin area was provided.  Treatment using topical corticosteroids was continued.

An October 2011 dermatology note shows no change in the Veteran's left knee and right elbow psoriasis, but the large plaque on the buttocks was improved.  Treatment using topical corticosteroids was continued.

In June 2012, the VA dermatologist noted moderate psoriatic plaque on the Veteran's left knee, and slight on the elbows.  No increase or decrease of the affected skin area was noted.  Treatment using topical corticosteroids was continued.

An October 2012 dermatologist follow up noted the Veteran's psoriasis was under excellent control using current treatment regimen, but no decrease of the affected skin area was noted.  Treatment using topical corticosteroids was continued.

In February 2013, the Veteran's VA dermatologist noted a flare-up of localized psoriasis with inflammation on the elbows, knees, and buttocks.  That doctor prescribed two separate topical corticosteroids to be applied to affected areas twice per day.  However, no indication of an increase of the affected skin area was noted.

A June 2013 VA dermatologist follow up noted the psoriasis to be under control with the topical corticosteroids, and refilled the prescribed topical corticosteroids.  No decrease of the affected skin area was indicated.

In November 2013 and February 2014, the VA dermatologist noted excoriations of psoriasis on the scalp, elbows, buttocks, and left knee; and again refilled both topical corticosteroid prescriptions.  No comment on the skin area affected was provided.

A March 2014 VA dermatologist follow up noted the Veteran's symptoms were stable with the prescriptions, and that the Veteran was happy with the treatment regimen.  However, no decrease of the affected skin area was noted.

In May 2014 and July 2014, a VA dermatologist noted the psoriasis was improving well under the treatment regimen, but did not comment on the affected skin area.

A flare up was noted in a March 2016 dermatology note, and from that point the Veteran's treatment regimen increased.  The VA doctor prescribed two topical corticosteroids, and a steroidal injection was administered to the Veteran.  However, no increase of the affected skin area was noted.

In June 2016, the Veteran's psoriasis was noted to diffuse on the arms, scalp, trunk, penis, legs, back, buttocks, and ears.  Although the dermatologist noted spreading of the psoriasis, no comment regarding an increase of the affected skin area was provided.  At that time the Veteran requested another steroidal injection, but the VA dermatologist denied the request and ordered more topical corticosteroids.

In July 2016, the psoriasis was noted to be "status quo" and the VA doctor recommended continuing the treatment regimen.  That doctor restarted a topical corticosteroid prescription and the Veteran was administered another steroidal injection at that time.

In August 2016, the psoriasis was noted in VA treatment records as stable using the current regimen of daily topical corticosteroids and steroidal injections every four months.

A November 2016 VA dermatologist follow up noted the psoriasis was well and denied the Veteran's request for a steroidal injection.  No comment regarding a decrease of the affected skin areas was provided.

In January 2017, the Veteran's psoriasis was noted as stable with the current treatment regimen, but no comment regarding the affected skin area was provided.

In February 2017, a VA dermatologist noted an increase in plaques on the buttocks, trunk, and upper and lower extremities as a result of the Veteran excoriating the psoriasis.  The Veteran was given another steroidal injection on that day.  Although an increase was noted, no percentage of the affected skin area was provided.

A March 2017 VA dermatologist note stated that the Veteran has improved since the last visit, but also noted abnormalities in laboratory tests that needed to be repeated.  However, no decrease of the affected skin area was noted.

In May 2017, a VA dermatologist noted excoriated psoriasis plaques, but denied the Veteran's request for another steroidal injection.  No comment on the affected skin area was provided.

At a June 2017 dermatology follow up, the Veteran was given another steroidal injection but no statement regarding any increase or decrease in skin area affected was provided.  At that time the Veteran was scheduled a follow up with dermatology in four months.

The Board notes that is the most recent progress note in the VA records, and that those records are complete as of June 29, 2017.

VA medical records show treatment for psoriasis using several topical corticosteroids on the affected areas twice per day since 2009.  The Veteran also received steroidal injections in March 2016, July 2016, February 2017, and June 2017.  Therefore, in addition to daily topical corticosteroids, VA medical records confirm systemic treatment consisting of steroidal injections for psoriasis approximately every four months since March 2016.

Although the Veteran's treatment for psoriasis requires daily application of topical corticosteroids, since the application only applies to 5 to 20 percent of the skin, that treatment regimen will not meet the definition of systemic treatment as it only affects the areas treated with the topical steroids.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  However, the Veteran's treatment with steroidal injections does constitute systemic treatment with corticosteroids since it affects the body as a whole.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  Therefore, determining the frequency of the Veteran's steroidal injection is necessary to properly determine the correct rating percentage.

The July 2016 VA examiner determined the Veteran's psoriasis increased based on systemic therapy for at least six weeks, but not constantly for the past 12 months.  That examiner noted the Veteran's prescribed medications to include topical corticosteroids, and steroidal injections.  The examiner noted only one steroidal injection preceding the July 30, 2016, examination.  However, the Veteran received two injections within the year preceding that examination, on March 2, 2016, and July 28, 2016.  Additionally, the Veteran received injections in February 2017 and June 2017.  Therefore, that finding was based on inaccurate facts.

The Board finds the Veteran's systemic treatment to be more constant than the six weeks noted by the VA examiner.  According to the Veteran's treating VA doctor, the steroidal injections can only be given every four months.  Therefore, the Board finds that an injection every four months constitutes constant or near-constant treatment as the steroid injections are being administered as constantly as permitted.  The record shows that from March 2016 to March 2017 the Veteran received three steroidal injections.  Three injections within one year equates to one injection every four months.  Additionally, the Veteran received another injection in June 2017, which was four months since the last, continuing the constant systemic treatment since March 2016.  He was scheduled for a follow up appointment four months after the June 2017 injection.  The steroidal injections approximately every four months is constant treatment since four months is the minimum amount of time allowed between injections.  Therefore, the Veteran has received constant systemic treatment since March 2016.

The Board has considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2016).  The Board concludes referral is not warranted.  The Veteran's symptoms and treatment are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture is so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the psoriasis.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to March 2, 2016.  The Board finds the Veteran's treatment for psoriasis more closely approximates the criteria for the assignment of a 60 percent rating based on constant or near-constant systemic treatment as of March 2, 2016.  The Board finds the preponderance of the evidence is against the assignment of any higher ratings.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017); 38 C.F.R. § 4.7, 4.118 (2016); 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to a rating greater than 10 percent, prior to March 2, 2016, for psoriasis is denied.

Entitlement to rating of 60 percent, but not higher, as of March 2, 2016, but not earlier, for psoriasis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


